Citation Nr: 1027033	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a right knee 
disorder has been received.

2.  Entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a left knee 
disorder has been received.

4.  Entitlement to service connection for a left knee disorder.

5.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a cervical 
disorder has been received.

6.  Entitlement to service connection for a cervical disorder.

7.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder has been received.

8.  Entitlement to service connection for a psychiatric disorder.

9.  Entitlement to service connection for a right elbow disorder.

10.  Entitlement to an evaluation in excess of 10 percent for the 
right and left great toe disability.

11.  Entitlement to a compensable evaluation for the left 
clavicle disability.

12.  Entitlement to a compensable evaluation for the abdominal 
scar disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The Veteran appellant served in the United States Force as an 
enlisted member from August 1966 to November 1971.  She 
subsequently was a member of the Air Force Reserve from October 
1973 to September 1975.  Thereafter, the Veteran was commissioned 
as an officer in the United States Army in November 1975, and she 
served on active duty until December 1992, when she retired.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant has reported experiencing 
stress and anxiety from her service-connected disabilities.  VA 
treatment records include notations of adjustment reaction, 
psychogenic pain and functional overlay.  The RO limited the 
issue on appeal to service connection for posttraumatic stress 
disorder (PTSD).  The United States Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam), a case in which various psychiatric diagnoses had 
been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), cuts both ways and a lay claimant cannot be held 
to a hypothesized diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  

The Court found that VA should have considered alternative 
current conditions within the scope of the filed claim, and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely separate 
claims not yet filed.  Rather, those diagnoses should have been 
considered to determine the nature of the claimant's current 
condition relative to the claim he did submit.  Thus, this 
appellant's claim should not be strictly limited to PTSD, and 
other relevant psychiatric diagnoses should be considered.  

A recent Court decision has indicated that the same analysis 
holds true for other claimed conditions.  Brokowski v. Shinseki, 
23 Vet App 79 (2009), citing Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
that claim").  The Board has characterized the appellant's 
claims accordingly.

The Board notes that the appellant's claim for service connection 
for a right and left knee disorder was originally denied in a 
June 1993 rating decision; the appellant was notified of the 
denial that same month, but she did not appeal the denial.  The 
basis of the denial was that no right or left knee condition had 
been shown during the appellant's April 1993 VA medical 
examination.  The June 1993 rating decision represents the last 
final action on the merits of the right and left knee claims.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).  The appellant 
subsequently re-submitted the right and left knee claims in 
February 2005.  The June 1993 RO rating action also represents 
the last final decision on any basis as to the issue of whether 
the appellant is entitled to service connection for a right or 
left knee disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, the Board will consider whether any of the evidence 
submitted since the June 1993 rating decision constitutes new and 
material evidence.

The Board further notes that the RO also denied service 
connection for cervical spine pain and a nervous disorder in the 
June 1993 rating decision; the appellant was notified of the 
denials that same month, but she did not appeal those denials.  
However, the RO did not treat the current claims for service 
connection for a cervical spine disorder and a psychiatric 
disorder as ones that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put each one of those two 
issues in the proper legal posture.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  

As the RO did not expressly analyze the issues of service 
connection for a cervical spine disorder and a psychiatric 
disorder in terms of the need for new and material evidence, the 
Board is required to initially determine whether the claimant 
would be prejudiced by the Board's considering subissues and 
arguments or applying statutes, regulations, or judicial analyses 
which may have not been considered by the RO.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In light of the reopening of those 
claims in the decision below, the Board finds that appellant 
would not be prejudiced by the Board's consideration of such 
subissues and additional regulations.  

While the case was in appellate status, the appellant's 
disability evaluation for the right and left great toe disability 
was increased from zero percent to 10 percent, effective from 
February 28, 2005 (the date of the claim).  However, it is 
presumed that an appellant is seeking the maximum benefit allowed 
by law and regulation for any disability, and "it follows that 
such a claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the appellant's right and left great toes 
claim remained in appellate status, as listed on the first page, 
above.

The Board also notes that the appellant's claims file was 
transferred to the Board in February 2008, and that she submitted 
additional evidence to the RO in March 2008.  This evidence 
consisted of a page of VA medical treatment notes dated in March 
2008, including a podiatry consultation note.  The RO has not had 
the opportunity to review this document and the appellant did not 
submit a waiver pursuant to 38 C.F.R. § 20.1304.  However, the 
Board finds that the document was duplicative in its description 
of the appellant's right and left great toe symptoms and 
limitations as some of the evidence already considered by the RO.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  
Similarly, the appellant, in September 2009, reported she had 
received additional VA treatment for her neck; service connection 
for a cervical disability is granted herein.  Therefore, a remand 
to have the RO initially consider this evidence is unnecessary 
and the case is ready for appellate review.  

The issue of entitlement to service connection for left 
shoulder nerve problems, to include as secondary to a 
service-connected disorder, and the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) have been raised by the record, but 
neither issue has been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the left shoulder neurologic 
claim or the TDIU claim and they are referred to the AOJ 
for appropriate action. 

The issues of entitlement to service connection for a right knee 
disorder, a left knee disorder and a psychiatric disorder (to 
include as secondary to a service-connected disability) are 
addressed in the REMAND portion of the decision below and those 
three issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claims of entitlement to service connection 
for right and left knee disorders were denied in a June 1993 RO 
decision; notice was given to the appellant that same month, but 
she did not appeal the denial.

2.  The evidence received since the final unfavorable RO decision 
in June 1993, when considered with previous evidence, does relate 
to unestablished facts necessary to substantiate the appellant's 
right and left knee claims and, when considered together with the 
previous evidence of record, does raise a reasonable possibility 
of substantiating the right and left knee disorder claims.

3.  The appellant's claim of entitlement to service connection 
for a cervical spine pain was denied in a June 1993 RO decision; 
notice was given to the appellant the same month, but she did not 
appeal the denial.

4.  The evidence received since the final unfavorable RO decision 
in June 1993, when considered with previous evidence, does relate 
to an unestablished fact necessary to substantiate the 
appellant's cervical claim and, when considered together with the 
previous evidence of record, does raise a reasonable possibility 
of substantiating the cervical disorder claim.

5.  The appellant's claim of entitlement to service connection 
for a nervous disorder was denied in a June 1993 RO decision; 
notice was given to the appellant the same month, but she did not 
appeal the denial.

6.  The evidence received since the final unfavorable RO decision 
in June 1993, when considered with previous evidence, does relate 
to an unestablished fact necessary to substantiate the 
appellant's psychiatric disorder claim and, when considered 
together with the previous evidence of record, does raise a 
reasonable possibility of substantiating the psychiatric disorder 
claim.

7.  The appellant was diagnosed with myofascial syndrome in April 
1992, and the evidentiary record raises a reasonable doubt as to 
whether the condition had resolved at the time of her separation 
from service.

8.  The appellant was not treated for any complaints relating to 
the right elbow while she was on active duty, nor were there any 
clinical findings of any right elbow disorder.

9.  No arthritis of the right elbow was clinically demonstrated 
within one year after the appellant's discharge from service.

10.  The current medical evidence does not reflect a diagnosis 
of, or treatment for, any chronic right elbow condition.

11.  Throughout this appeal, the appellant's right great toe 
disability has been manifested by pain; the same is true of the 
left great toe disability.

12.  A separate evaluation of ten percent is warranted for each 
great toe disability.

13.  Throughout this appeal, neither the right great toe 
disability nor the left great toe disability has more closely 
approximated a moderately severe foot injury.

14.  Throughout this appeal, neither the right great toe scar nor 
the left great toe scar has been deep or unstable; has been at 
least six square inches in area; or has been productive of any 
limitation of motion or limitation of function.

15.  The appellant is right-handed.

16.  Throughout this appeal, the appellant's left clavicle 
fracture residuals have not been manifested by any ankylosis, 
limitation of shoulder motion, impairment of the humerus, 
impairment of the scapula, impairment of the clavicle or 
impairment of function of a contiguous joint.

17.  The abdominal scar from the appellant's hysterectomy is not 
deep or unstable.

18.  The appellant's hysterectomy incision scar is linear and 
measures six inches in length.

19.  Throughout this appeal, the appellant's abdominal 
hysterectomy scar has not been demonstrated to be tender or 
painful; the scar is not productive of any limitation of motion 
or any limitation of any function.


CONCLUSIONS OF LAW

1.  The June 1993 RO decision that denied the claims relating to 
service connection for a right knee disorder, a left knee 
disorder, cervical spine pain and a nervous disorder is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Additional evidence submitted subsequent to the June 1993 
rating decision that denied the appellant's claims for service 
connection for right and left knee disorders is new and material 
and does serve to reopen the claims.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3.  Additional evidence submitted subsequent to the June 1993 
rating decision that denied the appellant's claim for service 
connection for a cervical spine disorder is new and material and 
does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

4.  Additional evidence submitted subsequent to the June 1993 
rating decision that denied the appellant's claim for service 
connection for a nervous disorder is new and material and does 
serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

5.  Giving the benefit of the doubt to the Veteran, chronic 
cervical myofascial syndrome was incurred in the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.201, 3.303, 3.304 (2009).  38 U.S.C.A. 
§§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.  Service connection for a right elbow disorder is not 
warranted, nor may such a disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.201, 3.303, 3.304 (2009).  38 U.S.C.A. 
§§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

7.  Including under the criteria in effect prior to October 23, 
2008, a separate evaluation in excess of ten percent is not 
warranted for either the appellant's right great toe disability 
or her left great toe disability at any time.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.73, 4.118, Diagnostic Codes 5276-5284 (2009); Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2007); 73 Fed. Reg. 54708 (Sept. 
23, 2008).

8.  The criteria for a compensable evaluation have not been met 
for the appellant's left (minor) clavicle disability at any time.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5200-5203, 5301-
5309 (2009).

9.  Under the criteria in effect prior to October 23, 2008, an 
evaluation in excess of zero percent is not warranted for the 
appellant's abdominal hysterectomy scar disability at any time.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2007); 73 Fed. Reg. 54708 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective date.

In this case, the Board is granting the appellant's attempts to 
reopen the claims for service connection for a right knee 
disorder, a left knee disorder, a cervical spine disorder and a 
psychiatric disorder; the Board is granting in full the benefit 
(reopening of the claims) sought on appeal.  The issues of 
entitlement to service connection for a right knee disorder, a 
left knee disorder and a psychiatric disorder are being remanded; 
service connection for a cervical disorder is granted in the 
decision below.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist in relation to any one of these service 
connection claims, such error was harmless and will not be 
further discussed.

In March 2005, prior to the promulgation of the September 2005 
rating action, VA sent the appellant a letter informing her of 
the types of evidence needed to substantiate her right elbow 
service connection claim and its duty to assist her in 
substantiating her service connection claim under the VCAA.  The 
letter informed her that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical records, 
records from other Federal agencies, etc.  She was advised that, 
under 38 C.F.R. § 3.159(b)(1), it is her responsibility to 
provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to her 
claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the September 2005 rating decision and the October 2007 
Statement of the Case (SOC) explained the basis for the RO's 
action, and provided her with opportunities to submit more 
evidence.  All relevant evidence identified by the appellant 
relative to her right elbow service connection claim has been 
obtained and associated with the claims file, and that neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
her right elbow service connection claim on appeal, and to 
respond to VA notices.

In addition, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  A December 2006 letter from VA, and an April 
2007 letter, each contained the information required by Dingess.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  See Dingess v. Nicholson, supra.

In March 2005, December 2006, and April 2007, VA sent the 
appellant letters informing her of the types of evidence needed 
to substantiate her increased rating claims and of its duty to 
assist her in substantiating her claims under the VCAA.  The 
letters informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claims, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the September 2005 rating decision, the 
October 2007 rating decision and the October 2007 SOC explained 
the bases for the RO's actions, and the SOC provided her with 
additional 60-day periods to submit more evidence.  It appears 
that all obtainable evidence identified by the appellant relative 
to her claims has been obtained and associated with the claims 
file, and that neither she nor his representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and argument 
in support of her increased rating claims, and to respond to VA 
notices.

Moreover, the United States Supreme Court has held that an error 
in VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The Board finds, based the 
factors discussed above, that no prejudicial or harmful error in 
VCAA notice has been demonstrated in this case and, as discussed 
herein, the Board has identified none.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
service treatment records (STRs) have been associated with the 
claims file.  VA outpatient medical treatment records have also 
been associated with the claims file.  The appellant was afforded 
the opportunity to provide testimony during a personal hearing 
conducted at the RO in September 2007.

VA also has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  VA considers an examination or 
opinion necessary to make a decision on the claim if the evidence 
of record (1) contains competent evidence that the claimant had a 
disability, or persistent recurring symptoms of disability; (2) 
indicates the disability or symptoms may have been associated 
with his military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record which establishes 
that the appellant was treated in service for any right elbow 
disorder or that she has been treated for any chronic right elbow 
disorder since her separation from service in December 1992.  The 
appellant maintains that she currently has a right elbow disorder 
and that said condition is linked to her service, but there is no 
evidence of record to establish that the appellant has the 
medical expertise that would render competent her statements as 
to the proper diagnosis or etiology of any current right elbow 
disorder.  The record does not establish that the appellant or 
her representative has the medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay statement.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

In this case, VA obtained and reviewed the appellant's service 
medical treatment records.  VA medical treatment records were 
also obtained and associated with the claims file.  She was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and she was supplied 
with the text of 38 C.F.R. § 3.159.  She did not provide any 
information to VA concerning available treatment records that she 
wanted the RO to obtain for her that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights under 
the pertinent statute and regulations.  

The appellant was afforded VA medical examinations in relation to 
her increased rating claims in April 2005, March 2007, and August 
2007.  A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  Each one of these examinations was conducted by a 
health care professional, and the associated reports reflect 
review of the appellant's prior medical history and records.  The 
examinations included reports of the symptoms for each disability 
and demonstrated objective evaluations.  The examiners were able 
to assess and record the condition of the appellant's great toes, 
left clavicle and abdomen.  The Board finds that the associated 
examination reports are sufficiently detailed with recorded 
history, impact on employment and daily life, and clinical 
findings.  In addition, it is not shown that the examinations 
were in any way incorrectly prepared or that the VA examiners 
failed to address the clinical significance of the appellant's 
disabilities.  Further, the VA examination reports addressed the 
applicable rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. 
§ 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
the Board concludes that the appellant was afforded adequate 
examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the September 2005 and October 2007 rating decisions, 
along with the October 2007 SOC explained the basis for the RO's 
actions, and provided her with opportunities to submit more 
evidence.  It appears that all obtainable evidence identified by 
the appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
The December 2006 and April 2007 letters from the RO contained 
the information required by Dingess. 

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide, and she was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant non-duplicative treatment records 
that she wanted the RO to obtain for her that were not obtained.  
She had previously been given more than one year in which to 
submit evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  

However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and material Evidence Claims

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The June 1993 rating decision, in which the 
appellant's right knee, left knee, cervical and nervous disorder 
service connection claims were each finally disallowed on the 
merits, is final.  38 C.F.R. § 20.1103.  This is so because the 
appellant did not appeal the rating decision within the time 
period allowed.  

The June 1993 rating decision, the last time any one of these 
four service connection claims was finally disallowed on any 
basis, is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claims may be reopened only 
if new and material evidence has been secured or presented since 
the June 1993 rating decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claims for service connection for a right and left knee disorder, 
for a cervical/neck disorder and for a nervous disorder were each 
denied in essence because the medical evidence of record did not 
establish the existence of a disability for which service 
connection was warranted; any new and material evidence must 
relate to this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the RO in making its June 1993 
decision included such evidence as the appellant's DD Forms 214, 
her service treatment records (STRs), her March 1972 VA Form 21-
526; and the report of the VA medical examination conducted in 
April 1972; her January 1993 VA Form 21-526; the report of the VA 
medical examinations conducted in April 1993.  The evidence added 
to the record subsequent to the issuance of the June 1993 rating 
decision includes written statements from the appellant and her 
representative; the testimony given by the appellant during her 
September 2007 personal hearing at the RO; VA treatment records 
dated between 1994 and 1996, and dated between 2000 and 2007; and 
the reports of VA medical examinations conducted in January 2002, 
April 2005, and March 2007.

The appellant's STRs document that she injured her left upper 
body during a February 1967 automobile accident in which she was 
thrown from the car.  While the appellant periodically complained 
of left neck, left shoulder and left arm pain, radiographic 
examination of the cervical spine was negative.  The appellant 
also periodically complained of pain in her knees.  In February 
and March of 1983, she was diagnosed with iliotibial (IT) band 
tendonitis.  In March 1987, she was diagnosed with a cervical 
strain.  In May 1988, there was a diagnosis of possible minimal 
meniscus tear.  A diagnosis of right knee tendonitis was rendered 
in January 1991.  In November 1992, the appellant was noted to 
have multiple arthralgias.  In April 1992, the appellant sought 
medical treatment for complaints of pain in the left side of the 
neck, shoulder and arm that had been happening for two weeks.  
She reported this to be a recurring problem and said that she had 
had another episode of the same thing in 1991.  After getting 
cervical spine x-rays and examining the appellant, the health 
care provider rendered a diagnosis of myofascial syndrome.  The 
appellant underwent a service retirement examination in November 
1992.  The examiner rendered a diagnosis of bilateral 
patellofemoral joint syndrome (PFJS).

The appellant underwent another VA medical examination in April 
1993; she complained of right and left knee difficulties 
including aches and pains.  On physical examination, the 
appellant demonstrated slight cervical lumbar tenderness and some 
discomfort with movement of the left patella.  Radiographic 
examination of the knees and cervical spine was normal.  The 
examiner rendered a diagnosis of cervical spine pain.  The 
examiner also rendered diagnoses of history of right and left 
knee pain and probable mild left chondromalacia patella.

The VA medical treatment records dated between 1994 and 1996 
contain no mention of any right or left knee condition.  There 
also is no mention of any neck/cervical condition.  

The appellant underwent another VA medical examination in April 
2005; she complained of chronic left-sided pains and aches in her 
neck.  VA medical treatment records reveal a January 2001 
attending note in which the appellant was described as having a 
history of a diagnosis of myofascial syndrome and as having been 
seen in July 2000, with noted trigger points.  On physical 
examination, cervical range of motion testing resulted in mild 
discomfort in the left scapular border.  Trigger points were 
positive at the left upper trapezius and supraspinatus areas.  
The clinical assessment was patient with known fibromyalgia and 
now trigger points.  In February 2001, the appellant was seen in 
the foot clinic; the clinical impression included chronic toe 
pain with functional overlay.  A May 2001 physical therapy 
consultation note indicates that the appellant complained of pain 
in her neck, shoulder blade and arm.  There was a diagnosis of 
myofascial syndrome.  A September 2001 description of the 
appellant's prior medical history included diagnoses of myalgia, 
myositis, adjustment reaction and psychogenic pain.  In February 
2004, the appellant complained of knee pain with walking; on 
examination, there was some subpatellar joint fluid.  On 
radiographic examination, there was narrowing of the joint space.  
The appellant sought treatment for complaints of right knee pain 
in February 2005.  The clinical assessment was arthralgia of the 
knee.  

The appellant testified at her September 2007 personal hearing at 
the RO that her neck hurt and that she had injured her neck in 
service.  She said that she had been told she had cervical 
arthritis at the Dallas VA.  The appellant testified that she 
experienced pain in both of her knees, that she was now currently 
getting any treatment and that she had arthritis in the right 
knee.

The Board notes that the appellant is competent to report that 
she experienced neck and knee pain.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  As previously noted, the credibility of 
the evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In addition, the VA treatment 
notes echo the in-service diagnosis of cervical myofascial 
syndrome and patellofemoral joint syndrome.  In addition, the 
appellant has a medical history that includes psychiatric 
diagnoses related to service-connected disability.  Thus, the 
claims file now contains evidence of current diagnoses of right 
and left knee disorders, a cervical disorder and a psychiatric 
disorder that are related to her in-service experiences or to her 
service-connected disabilities.  

In light of the fact that the appellant has a current diagnoses 
relating to her claimed conditions, and in light of the fact that 
the appellant is competent to testify as to causation and 
continuity of her right and left knee, neck and psychiatric 
symptomatology, this additional evidence shows that the 
appellant's right and left knee conditions, as well as her neck 
and psychiatric conditions, may be related to her service on 
either a direct basis or on a secondary basis.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
supra, at 1336.

The Board therefore finds that the evidence submitted subsequent 
to the June 1993 rating decision provides relevant information as 
to the question of whether the appellant incurred right knee, 
left knee or neck or pathology during her years of military 
service.  The evidence submitted subsequent to the June 1993 
rating decision provides relevant information as to the question 
of whether the appellant incurred a psychiatric disorder 
secondary to her service-connected disabilities.  The Board finds 
that the evidence cited above constitutes new and material 
evidence sufficient to reopen each claim for service connection 
(right knee, left knee, neck and psychiatric disorders).  With 
these four claims having been reopened, the associated service 
connection claims are addressed either in the decision below or 
in the REMAND section which follows the decision.

B.  Service Connection Claims

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating an 
in-service event, disease or injury, and any current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 
Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Certain listed 
diseases will be considered to have been incurred in service if 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though there 
is no evidence of such disease during service.  38 C.F.R. 
§ 3.307.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis, may be presumed 
to have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and circumstances of 
a veteran's service as shown by service records, the official 
history of each organization in which the claimant served, his 
medical records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based on 
review of the entire evidence of record.  38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

1.  Cervical 

The appellant injured her left upper body during a February 1967 
automobile accident in which she was thrown from the car; she is 
service-connected for the residuals of a fractured left clavicle.  
While in service, the appellant periodically complained of left 
neck, left shoulder and left arm pain, but radiographic 
examination of the cervical spine was negative on more than one 
occasion.  In March 1987, she was diagnosed with a cervical 
strain.  In April 1992, the appellant sought medical treatment 
for complaints of pain in the left side of the neck, shoulder and 
arm that had been happening for two weeks.  She reported this to 
be a recurring problem and said that she had had another episode 
of the same thing in 1991.  After getting cervical spine x-rays 
and examining the appellant, the health care provider rendered a 
diagnosis of myofascial syndrome.  

Post service, the appellant underwent a VA medical examination in 
April 1993; she the appellant demonstrated slight cervical lumbar 
tenderness.  Radiographic examination of the cervical spine was 
normal.  The examiner rendered a diagnosis of cervical spine 
pain.  The VA medical treatment records dated between 1994 and 
1996 contain no mention of any neck or cervical spine condition.  

The appellant underwent another VA medical examination in April 
2005; she complained of chronic left-sided pains and aches in her 
neck.  VA medical treatment records reveal a January 2001 
attending note in which the appellant was described as having a 
history of a diagnosis of myofascial syndrome and as having been 
seen in July 2000, with noted trigger points.  On physical 
examination, cervical range of motion testing resulted in mild 
discomfort in the left scapular border.  Trigger points were 
positive at the left upper trapezius and supraspinatus areas.  
The clinical assessment was patient with known fibromyalgia and 
now trigger points.  A May 2001 physical therapy consultation 
note indicates that the appellant complained of pain in her neck, 
shoulder blade and arm.  There was a diagnosis of myofascial 
syndrome.  A September 2001 description of the appellant's prior 
medical history included diagnoses of myalgia and myositis.

The appellant has repeatedly stated that she first experienced 
left-sided neck pain in service and that the condition has 
continued to the present time.  A veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Neck 
pain and problems with cervical spine motion are the sort of 
conditions that are observable by a lay person.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Viewing the evidence in a light most favorable to the Veteran, 
the positive evidence of record consists of the facts that she 
injured his left upper body in service when thrown from a car; 
that she sought treatment in service for complaints of neck pain; 
that she was diagnosed in April 1992 with myofascial syndrome 
after her neck was examined; that she currently suffers from what 
is diagnosed as myositis and myofascial syndrome; and that she 
has reported that the associated symptoms began when she was 
serving on active duty.  The negative evidence of record consists 
of gaps in treatment between retirement and the present for her 
complaints of neck pain and cervical problems.

There is no evidence of record to contradict the appellant's 
statements regarding the onset date of her neck/cervical 
problems.  The Board concludes that evidence for and against the 
claim for service connection for cervical myofascial syndrome is 
at least in approximate balance.  In other words, the Board finds 
that the record presents a reasonable doubt that the Veteran's 
myofascial syndrome had its onset during her active service from 
1966 to 1971, and 1975 to 1992.  The Board will resolve that 
doubt in the Veteran's favor and grant service connection for 
cervical myofascial syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

2.  Right elbow

The appellant testified at her September 2007 personal hearing at 
the RO that she had not incurred any specific injury to her right 
elbow.  She said that when she had pain from her neck that her 
shoulders would hurt, and then, in turn, her right elbow would 
hurt.  The Board notes that the appellant has been granted 
service connection for cervical myofascial syndrome above.

In her January 1993 VA Form 21-526, she listed more than two 
dozen conditions she thought should be service-connected, but 
made no mention of any problem with her right elbow.  Review of 
the appellant's service medical records spanning more than 20 
years of service reveals no complaints of, findings of, treatment 
for, or diagnosis of any right elbow disorder.  The appellant did 
not complain of any right elbow problem during her April 1993 VA 
medical examination.  The VA medical treatment records dated 
between 1994 and 1996 contain no mention of any right elbow 
pathology, nor do the VA medical records dated between 2000 and 
2007.  

The appellant has indicated that she has a right elbow disorder, 
although she never has provided any detailed description of what 
exactly the right elbow problem is other than it comes from pain 
radiating from the shoulders.  A veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  
Elbow pain and problems with shoulder motion are the sort of 
conditions that are observable by a lay person.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Furthermore, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Board has considered the appellant's written statements 
submitted in support of her contention that she has a right elbow 
disorder as a result of her service.  To the extent that his 
statements represent evidence of continuity of symptomatology, 
without more, the appellant's statements are not competent 
evidence of a diagnosis of right elbow pathology, nor do they 
establish a nexus between a medical condition and her military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology over 
a period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony is 
not competent to prove a matter requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

However, there is no medical evidence of record, either during 
service, or after the appellant retired from service, that 
demonstrates the existence of any right elbow pathology.  There 
is no x-ray evidence of record revealing the presence of any 
right elbow arthritis.  The clinical records in evidence do not 
document the existence of any diagnosed right elbow disorder or 
the existence of any chronic right elbow pathology.

The Board notes that chronicity is not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology is 
written information from the claimant and when "no" medical 
evidence indicated continuous symptomatology.  McManaway v. West, 
13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  
Furthermore, there is no medical evidence of record in this case 
to establish a nexus between any in-service incident and any 
claimed right elbow disorder.  

In fact, none of the VA doctors who have treated the appellant 
since 1994 have mentioned any chronic right elbow problems - or 
any acute right elbow problems.  These records are highly 
probative in comparison with the present recollections of the 
appellant, because they were generated with a view towards 
medical diagnosis and treatment, as opposed to the appellant's 
current assertions made during an attempt to gain compensation 
benefits.  The former generally enjoys an increased reliability 
in the law, and the Board assigns such probative worth in this 
case.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that, although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision).

No diagnosis of any chronic right elbow disorder has been 
rendered in the medical evidence of record.  While the appellant 
has never specified what her right elbow problems are, even if 
she had contended that she experiences right elbow pain, the 
Board notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd 
in part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board must assess the appellant's competence to report 
sustaining a right elbow disorder during her military service, as 
well as her credibility.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr and Washington, the Court noted that a 
Veteran is competent to testify to factual matters of which he 
had first-hand knowledge, and citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. 
§ 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009) (noting that a layperson may comment on lay-observable 
symptoms).  The Board recognizes the sincerity of the arguments 
advanced by the appellant that she has a right elbow disorder 
that should be service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, supra.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau; Buchanan; both supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, musculoskeletal pathology requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  
Therefore, the Board cannot give decisive probative weight to the 
opinions of the Veteran or her representative about the origins 
of her claimed right elbow condition, because they are not 
qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, supra.  Furthermore, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the totality of the evidence of record, including the 
service treatment records and the reports of VA medical 
treatment, the Board finds that the preponderance of the evidence 
is against the appellant's right elbow service connection claim.  
The Board concludes that the weight of the "negative" evidence, 
principally in the form of the service treatment records (which 
do not document any claimed in-service chronic condition), VA 
medical evidence that the claimed chronic low back pathology was 
not documented by 2007 (more than 14 years after service) and the 
lack of any competent medical opinion finding some etiologic 
nexus between the claimed conditions and service exceeds that of 
the "positive" evidence of record, which basically amounts to 
the appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings is itself evidence which also 
strongly suggests that the claimed condition is not traceable to 
disease or injury in service.

Thus, the evidence preponderates against the claim of service 
connection for a right elbow disorder.  The evidence does not 
support a finding of right elbow arthritis to a compensable 
degree within the first post-service year, and no medical nexus 
evidence supports a finding of direct service connection for any 
right elbow pathology as no current diagnosis for any right elbow 
pathology is of record.
Therefore, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for a 
right elbow disorder.  As such, the evidence is insufficient to 
support a grant of service connection for a right elbow disorder.  

For the above reasons, the Board finds that the preponderance of 
the evidence is against the appellant's right elbow service 
connection claim.  Because the preponderance of the evidence is 
against the right elbow service connection claim, the benefit of 
the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


C.  Increased Rating Claims

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the relevant evidence reviewed includes the Veteran's STRs; 
VA treatment records dated between 2000 and 2007; the reports of 
VA examinations conducted in January 2002, April 2005, and March 
2007; the September 2007 RO personal hearing testimony of the 
appellant; and various written statements submitted by the 
appellant and her representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the Court has held that, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

1.  Right and left great toes

The appellant contends that the severity of her right and left 
big toe disability is not reflected in the currently assigned 
evaluation.  She testified at her September 2007 personal hearing 
at the RO that she was still getting calluses on her big toes and 
that he experienced pain in each big toe.  She said that her big 
toes were always tender to touch the ends/tips.  

Service connection was originally granted for the residuals of 
the excision of the appellant's right and left great toenails in 
a June 1993 rating decision.  A zero percent evaluation was 
assigned under Diagnostic Code 7819 (benign skin neoplasms), 
effective from January 1993.  This noncompensable evaluation was 
increased to 10 percent in a rating decision issued in October 
2007, effective February 28, 2005 (the date of the claim for an 
increased evaluation).  The bilateral great toe disability is now 
evaluated under Diagnostic Code 5284 (foot injuries, other).

The appellant underwent a VA medical examination in April 2005; 
she complained of calluses on the tips of her great toes that 
were constant and painful in nature.  She denied pes planus, 
ulcerations and swelling.  She said she did not wear special 
shoes.  On physical examination, the appellant did not have pes 
planus.  There were no ulcerations.  Weight bearing was normal in 
each foot.  The appellant did have calluses on the tips of both 
great toes; the left was greater than the right.  The calluses 
were tender to palpation.  Radiographic examination of the 
appellant's feet revealed minimal right and left hallux valgus; 
no evidence of significant arthritic change in any joint of 
either foot; normal bone texture and density; and no focal areas 
of bony erosion or destruction.  No soft tissue abnormalities 
were seen.  

In February 2007, due to chronic pain in the dorsum hallux 
bilaterally, the appellant underwent a subunguial exostectomy of 
both great toes in a VA facility.  A small dorsal protuberance 
was resected from the distal phalanx of each great toe.  

The appellant underwent another VA medical examination in March 
2007; she complained of bilateral great toe pain that was 
aggravated by walking and standing.  She denied having any 
drainage from her February 2007 surgical sites.  On physical 
examination, the appellant's metatarsal phalangeal (MTP) joints 
were non-tender to palpation.  The appellant was able to 
dorsiflex each toe 70 degrees.  Plantar flexion was 30 degrees on 
the right and zero degrees on the left; there was passive 
dorsiflexion of 45 degrees in the left great toe.  The right 
great toe showed a 16 degree hallux valgus deformity.  The left 
great toe showed an 18 degree hallux valgus deformity.  The 
exostectomy scars were 1.5 centimeters in length.  They were well 
healing.  Each scar was tender to palpation.  Photographs were 
taken of the appellant's feet and these are included in the 
evidence of record.

In September 2007, the appellant was seen in a VA podiatry clinic 
for complaints of pain at the tip of each hallux.  She was again 
seen for similar complaints in March 2008.

There are a number of Diagnostic Codes which pertain to the feet.  
The rating schedule provides a noncompensable rating for mild, 
acquired pes planus relieved by built-up shoe or arch support.  A 
10 percent rating is assigned for moderate unilateral or 
bilateral pes planus with the weight bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  Severe bilateral pes planus 
with objective evidence of marked deformity (pronation, 
adduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities 
warrants a 20 percent rating when the condition is unilateral and 
30 percent when the condition is bilateral.  Pronounced flatfoot, 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo-
achillis on manipulation, not improved by orthopedic shoes or 
appliances warrants a 30 percent rating for unilateral 
involvement, 50 percent for bilateral involvement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  However, the appellant does not 
have pes planus.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, a bilateral weak 
foot is noted to be a symptomatic condition secondary to many 
constitutional conditions and characterized by atrophy of the 
musculature, disturbed circulation and weakness.  This disability 
is to be rated according to the underlying condition with a 
minimum rating of 10 percent.  In this case, the appellant has 
not been diagnosed with weak feet.

The rating schedule provides a noncompensable rating for an 
acquired slight pes cavus.  A 10 percent rating is provided for 
an acquired unilateral or bilateral pes cavus with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, and 
definite tenderness under the metatarsal heads.  The disability 
rating of 20 percent is assigned for an acquired unilateral pes 
cavus with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to the right ankle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  For 
the same symptoms bilaterally, a 30 percent evaluation is 
warranted.  A 30 percent rating is also provided for an acquired 
unilateral pes cavus with marked contraction of the plantar 
fascia with a dropped forefoot, all toes being hammer toes, very 
painful callosities, and a marked varus deformity, while 50 
percent is warranted if these symptoms are bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  However, this Diagnostic Code is 
not for application as the appellant does not have pes cavus.

A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia (Morton's Disease).  38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  The appellant has not been diagnosed with 
anterior metatarsalgia and therefore, this Diagnostic Code is not 
for application.

Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A Note to 
Diagnostic Code 5281 provides that the rating for hallux rigidus 
is not to be combined with claw foot ratings.  38 C.F.R. § 4.71a.  
However, in this case, the appellant does not have hallux rigidus 
in either foot.  Likewise, the appellant does not have any 
hammertoes or malunion or nonunion of any tarsal or metatarsal 
bones.  Therefore, Diagnostic Codes 5282 and 5283 are not for 
application.

A 10 percent rating is assigned for moderate foot injury under 
Diagnostic Code 5284.  A moderately severe foot injury warrants a 
20 percent rating.  A severe foot injury warrants a 30 percent 
rating.  A Note to Diagnostic Code 5284 provides that a 40 
percent disability evaluation will be assigned for actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
appellant has been assigned a 10 percent evaluation under this 
code; this ten percent evaluation has been assigned based on both 
feet.  However, the Board will consider whether a separate 
evaluation is warranted for each foot.  In determining whether 
additional disability exists, for purposes of a separate rating, 
the veteran must meet, at minimum, the criteria for a compensable 
rating under those codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  In this 
case, the appellant has had the exact same symptomatology and the 
exact same treatment for each great toe.  Based on that, and the 
presence of pain in each great toe, the Board finds that a 
separate ten percent evaluation is warranted for the right great 
toe and for the left great toe.

The Board will now consider whether an evaluation in excess of 
ten percent is warranted for either toe.

Diagnostic Code 5280 provides a 10 percent disability evaluation 
for unilateral hallux valgus operated with resection of the 
metatarsal head.  A 10 percent disability evaluation is also 
provided for severe unilateral hallux valgus, if equivalent to 
the amputation of a great toe.  A 10 percent disability 
evaluation is the maximum schedular evaluation available under 
Diagnostic Code 5280.  Amputation of the great toe is evaluated 
under Diagnostic Code 5171, which provides that without 
metatarsal involvement, a 10 percent disability rating is 
assigned.  With removal of the metatarsal head, a 30 percent 
disability rating is assigned.

In this case, the appellant has had an exostosis removed from the 
distal end of the distal phalanx of each great toe.  Plate IV 
provides a diagram of the anatomy of the human foot.  38 C.F.R. 
§ 4.71a.  Referral to that diagram reveals that the metatarsal 
head is not contiguous to the distal end of the distal phalanx.  
Therefore, there is no metatarsal involvement in this case and 
evaluations are not warranted pursuant to these diagnostic codes.

The appellant's foot pathology has demonstrated clinical findings 
that equate to less than a moderate foot injury in each foot and 
therefore, the disability would not meet the requirements for a 
10 percent evaluation for either foot under Diagnostic Code 5284.  
A moderately severer foot injury has not been demonstrated in 
that only the distal portion of the distal great toe phalanx has 
been affected in each foot.  Thus consideration of Diagnostic 
Code 5284 does not afford the appellant an evaluation in excess 
of 10 percent.

The nature of the original onset of the disability at issue has 
been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.  As 
noted, pain is the main symptomatology of the bilateral great toe 
disability and has been considered in arriving at the conclusion 
that the condition of each great toe is analogous to Diagnostic 
Code 5284 and deserving of a 10 percent evaluation.  The Board 
has taken into consideration the appellant's consistent 
complaints of bilateral great toe pain as evidenced by VA medical 
assessments of chronic great toe pain and the VA examination 
complaints of bilateral great toe pain and pain on use.  However, 
taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, such chronic pain warrants no more than a rating 
of 10 percent for the great toe pathology in each foot.  The 
percentage rating in that rating code represents as far as can 
practicably be determined the impairment in earning capacity 
resulting from the service-connected great toe disabilities.  
Functional impairment beyond that anticipated in the rating code 
which would warrant an evaluation greater than the 10 percent 
assigned has not been demonstrated.  38 C.F.R. § 4.40.

The Board has also considered whether a separate evaluation would 
be warranted for the 1.5 centimeter scars on the great toes from 
the February 2007 VA surgery.  As of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims received on or after October 23, 2008.  
Accordingly, because the appellant's claim was received before 
that date, these revisions do not apply to the present case.  73 
Fed. Reg. 54708 (Sept. 23. 2008).  Rather, this appeal will be 
considered solely under the criteria effective as of the February 
2005 claim for an increased (compensable) evaluation.

The notes pertaining to these regulations (re-numbered) are shown 
below:

(1) Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

      (4) An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

38 C.F.R. § 4.118 (2004).

Under the rating criteria in effect prior to October 23, 2008, 
scars, other than the head face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters) warrant a 10 percent disability 
rating.  A 20 percent rating is warranted for area or areas 
exceeding 12 square inches (77 square centimeters), a 30 percent 
rating is warranted for an area or areas exceeding 72 square 
inches (465 square centimeters), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches (929 
square centimeters).  38 C.F.R. § 4.118 Diagnostic Code 7801.  

Under Diagnostic Code 7802 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for: scars, other than 
head, face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. cm.) 
or greater.  This is the maximum rating available under this 
code.

Neither of the appellant's 1.5 centimeter great toe scars exceeds 
six square inches.  Therefore, neither Diagnostic Code 7801 nor 
Diagnostic Code 7802 is for application.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as in 
effect prior to October 23, 2008), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with repeated 
ulceration, or for scars which are shown to be painful and tender 
on objective demonstration.  This is the maximum rating available 
under these codes.

Under Diagnostic Code 7803 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for unstable superficial 
scars.  This is the maximum rating available under this code.  
However, neither great toe scar is unstable and, therefore, this 
Diagnostic Code is not for application.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior 
to October 23, 2008), other scars will be rated on limitation of 
function of the part affected.  In this case, no limitation of 
function has been identified in either great toe; therefore 
Diagnostic Code 7805 is not for application.

Except as otherwise provided in the Rating Schedule, all service-
connected disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are to 
be combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court held that the described disabilities in that 
case warranted 10 percent evaluations under each of three 
separate diagnostic codes, none of which had a rating criterion 
the same as another.  The Court held that the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the same disability or the same manifestation under 
38 C.F.R. § 4.14.  Id. at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions." Id. at 262.

Under Diagnostic Code 7804 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for superficial scars 
that are painful on examination.  This is the maximum rating 
available under this code.  In this case, the appellant has been 
afforded a 10 percent rating in each great toe based on the 
presence of pain.  Therefore, the symptomatology is duplicative 
and a separate rating based on a painful scar is not warranted 
and would be in violation of the holding of the Court in Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Thus, the Board can find no 
clinical basis under the applicable diagnostic codes to grant an 
evaluation in excess of ten percent for either great toe 
disability at any time during the appeal period.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not found 
any variation in the appellant's right or left great toe 
symptomatology or in clinical findings for either great toe 
disability that would warrant the assignment of any staged 
ratings.

As the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the appellant's right great toe 
disability and for her left great toe disability, the benefit-of-
the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

2.  Left clavicle

Service connection was originally granted for the residuals of 
the left clavicle fracture in a June 1993 rating decision.  A 
zero percent evaluation was assigned under Diagnostic Code 5203 
(impairment of the clavicle or scapula), effective from January 
1993.  This noncompensable evaluation remains in effect.

The appellant's July 1966 report of medical history was completed 
in association with her service entrance examination.  That 
report states that she is right-handed.  Ratings for functional 
impairment of the upper extremities depend on which extremity is 
the major extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and a 
person is presumed to be right-handed unless there is evidence of 
left-handedness.  38 C.F.R. § 4.69.  Thus, the rating for the 
left shoulder is to be made on the basis of the left upper 
extremity being the minor extremity.

The appellant testified at her September 2007 personal hearing at 
the RO that she was experiencing left shoulder pain and problems 
with the range of motion.  She described the pain as being 
constant and as being a six on a scale of one to ten.  The 
appellant contends that she is entitled to a compensable 
evaluation for the residuals of her left clavicle fracture.

The appellant underwent a VA medical examination in April 2005; 
she complained of chronic pain in her left shoulder, clavicle, 
scapula and the left side of her neck.  She also complained of 
aches and reported the use of pain medication.  After reviewing 
the appellant's medical records, the examiner noted that a bone 
scan performed in May 2003 had revealed only degenerative changes 
of the lumbar spine.  The appellant reported no additional 
limitations with flare-ups or with repetitive use.  On physical 
examination, there were no deformities of the left clavicle.  The 
clavicle was non-tender on palpation.  The appellant's range of 
motion of the left shoulder was described as normal.  The 
appellant's shoulder and scapular area were without any weakness, 
fatigue or incoordination.  No swelling was present.  
Radiographic examination of the left shoulder revealed that the 
head of the left humerus was free of significant arthritic 
change.  No arthritic changes were seen in the left 
acromioclavicular joint and the inferior aspect of the acromion 
process was free of significant sclerosis and arthritic change.  
No soft tissue calcifications were observed.  There were no focal 
areas of bone erosion or destruction. 

Review of the appellant's VA medical treatment records dated 
between 2004 and 2007, reveals occasional complaints of left 
shoulder pain.  These complaints were often accompanied by 
complaints of pain radiating from the neck into the shoulder.  In 
April 2007, the appellant underwent a physical medicine 
rehabilitation consultation.  She complained of cervical pain 
radiating to the medial border of the left scapula.  On physical 
examination, the range of motion of the left shoulder was within 
normal limits, although there was pain near the endpoints.  The 
appellant's VA chiropractor performed a left clavicle release in 
June 2007.

The appellant underwent another VA medical examination in March 
2007; she complained of left shoulder pain, especially with 
overhead reaching and work.  The examiner noted that the 
appellant is right-hand dominant.  On physical examination, there 
was a slight elevation of the left distal clavicle just medial to 
the acromioclavicular joint.  The areas of the acromioclavicular 
joint and the entire left shoulder were tender to palpation.  The 
acromioclavicular joint appeared to be stable.  The apprehension 
sign was negative.  The impingement sign was negative.  Motor 
strength was 5/5.  Reflexes were physiologic and symmetric.  The 
appellant demonstrated 180 degrees of flexion in the left 
shoulder; she also demonstrated 180 degrees of elevation 
(abduction); 90 degrees of external rotation; and 90 degrees of 
internal rotation.  The examiner stated that there was no loss of 
motion, fatigability, weakness or incoordination in conjunction 
with the range of motion testing.  Radiographic examination of 
the left shoulder revealed normal rotation on the AP views.  The 
glenohumeral joint appeared normal.  The acromioclavicular joint 
appeared normal.  There was an old healed clavicular shaft 
fracture.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Where there is X-ray 
evidence of arthritis, and limitation of motion, but not to a 
compensable degree under the applicable code, a 10 percent rating 
is for assignment for each major joint affected.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010.  The shoulder is a major 
joint.  38 C.F.R. § 4.45.  However, there is no radiographic 
evidence of any left shoulder arthritis.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be considered 
as points of contact which are diseased.  38 C.F.R. § 4.59.  In 
this case, there is no left shoulder crepitation.

Normal range of motion for the shoulder is as follows:  forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  See also Lineberger v. 
Brown, 5 Vet. App. 367, (1993) (pursuant to 38 C.F.R. § 4.71, 
Plate I, normal range of flexion (forward elevation) and 
abduction of the shoulder is to 180 degrees).

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  Under the 
applicable provisions, a 20 percent evaluation is warranted for 
favorable ankylosis of the scapulohumeral articulation of the 
minor upper extremity.  Ankylosis is considered to be favorable 
when abduction is possible to 60 degrees and the individual can 
reach his or her mouth and head.  Ankylosis of the scapulohumeral 
articulation of the minor upper extremity that is intermediate 
between favorable and unfavorable ankylosis warrants a 30 percent 
evaluation.  A 40 percent evaluation of the minor upper extremity 
requires unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  In this case, no 
ankylosis of the left shoulder is present.

A 20 percent evaluation is warranted for limitation of motion of 
the major or minor arm when motion is possible to the shoulder 
level or when to midway between the side and shoulder level on 
the minor side.  A 30 percent evaluation for the minor upper 
extremity requires that motion be limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this case, no 
limitation of motion of the left shoulder has been demonstrated.

Finally, malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation on either side.  
A 20 percent evaluation on either side requires nonunion with 
loose movement or dislocation.  These disabilities may also be 
rated on the basis of impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  In this case, 
the appellant does not have malunion or nonunion of the clavicle.

Applying the diagnostic codes, there is no objective clinical 
evidence of ankylosis of the right shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 is 
therefore not for application.  Loss of the head of the humerus 
(flail shoulder) has not been demonstrated, nor has nonunion of 
the humerus (false flail joint).  There is no clinical evidence 
of the existence of fibrous union.  Thus the criteria for a 
compensable schedular rating under Diagnostic Code 5202 have not 
been met.  In addition, neither malunion of the clavicle or 
scapula, nor nonunion without loose movement, has been 
demonstrated in the appellant's minor (left) upper extremity.  
Thus the criteria for a compensable schedular rating under 
Diagnostic Code 5202 have not been met.  Furthermore, no 
impairment of function of a contiguous joint has been clinically 
demonstrated.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  The Board notes that 
service connection for myofascial pain syndrome has been granted 
above and that that disability will be rated by the RO at a later 
date.  In addition, the appellant's claim for service connection 
for a neurologic condition of the left shoulder has not yet been 
adjudicated by the RO.  What is currently before the Board at 
this time then are just the orthopedic manifestations of the left 
clavicle fracture residuals.  While the appellant has complaints 
of pain, limitation of motion, and pain on use, the medical 
evidence of record does not demonstrate that these complaints 
relate to the residuals of the in-service fracture of the left 
clavicle.

Therefore, the Board finds, based on the evidence of record, that 
the objective findings related with the appellant's left clavicle 
fracture residuals disability do not warrant a compensable 
evaluation under Diagnostic Codes 5200, 5201, 5202 or 5203.  The 
Board can find no clinical basis under the applicable diagnostic 
codes to grant a compensable evaluation based on bony impairment 
of the humerus, clavicle, scapula or any contiguous joint at any 
time during the appeal period.

The Board further finds that the preponderance of the evidence is 
against the claim for a compensable evaluation for the left 
clavicle disability; the benefit-of-the doubt doctrine is 
inapplicable and the increased rating claim for the left clavicle 
disability must be denied.  38 U.S.C.A. § 5107(b).  In arriving 
at this conclusion, the Board has considered the history of the 
appellant's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  The nature of the original disability has been reviewed, 
as well as the functional impairment of the left clavicle and the 
contiguous joint that can be attributed to pain and weakness.  
Nevertheless, the Board has found that an increased (compensable) 
rating, based on the considerations of the DeLuca case, is not 
appropriate for the left clavicle fracture residuals disability.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings for the claimed left clavicle disability that would 
warrant the assignment of any staged ratings.

As the preponderance of the evidence is against the appellant's 
left clavicle disability increased rating claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

3.  Abdominal scar

The appellant contends that her abdominal hysterectomy scar 
disability at issue in this case is more severely disabling than 
reflected by the ten percent evaluation currently in effect.  She 
testified at her September 2007 personal hearing at the RO that 
her abdominal scar is a little tender sometimes.  Her main 
complaint was that the scar was ugly and disfiguring.  

Review of the appellant's VA medical treatment records reveals 
that the appellant was seen for complaints of an abdominal mass 
in June 2004.  She complained that her abdominal hysterectomy 
incision was sewn up wrong and that there was air trapped in her 
abdominal wall.  On physical examination, a well healed incision 
was observed.  There were no palpable hernias, and no palpable 
fascial defects.  On standing, the appellant had some adipose 
tissue which had collected over the incision area.  No discrete 
masses were felt.  The appellant was subsequently seen in the 
plastic surgery clinic in January 2005.  She reported that she 
had had an abdominal hysterectomy performed ten years prior and 
that she had had an unsightly scar since that time.  The scar was 
noted to be well healed and not hypertrophic in nature.  There 
was no complaint of, or finding of, any tenderness related to the 
scar.  In February 2005, the appellant's abdomen was noted to be 
soft and non-tender.  

The appellant underwent a VA scar examination in April 2005; she 
complained of a slightly painful abdominal scar.  She said that 
the hysterectomy scar bothered her cosmetically.  On physical 
examination, there was a six-inch scar horizontally across the 
lower abdomen with mild to moderate laxity of the abdominal wall 
with a mild amount of lipodystrophy.  The scar was well healed 
and not hypertropic in nature.  There was no keloid.  There was 
good adherence and good texture.  The scar was depressed and non-
tender to palpation.  There was no limitation of function due to 
the scar.

The appellant underwent another VA scar examination in March 
2007; the examiner listed the appellant's history of abdominal 
surgeries.  The examiner stated that the appellant had a residual 
scar deformity with overhanging abdominal fat just superior to 
the Pfannenstiel's incision.  On physical examination, the 
Pfannenstiel procedure scar was 5.5 inches in length and it was 
curvilinear in shape.  There was no local tenderness, no 
adherence of the underlying tissue, no ulceration and no 
breakdown of the skin.  The scar was depressed and its texture 
was normal.  There was no underlying tissue loss, inflammation, 
edema or keloid formation.  There was no limitation of function 
due to the scar.  The examiner rendered a diagnosis of depressed 
Pfannenstiel-type incision with mild lipodystrophy of the 
abdominal wall.

As of October 23, 2008, revised provisions for evaluating scars 
were enacted.  This new regulation, however, indicates that the 
revised provisions are applicable only to claims received on or 
after October 23, 2008.  Accordingly, because the appellant's 
claim was received before that date, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, this appeal will be considered solely under the criteria 
effective as of the February 2005 claim for an increased 
(compensable) evaluation.

Under the rating criteria in effect prior to October 23, 2008, 
scars, other than the head face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters) warrant a 10 percent disability 
rating.  A 20 percent rating is warranted for area or areas 
exceeding 12 square inches (77 square centimeters), a 30 percent 
rating is warranted for an area or areas exceeding 72 square 
inches (465 square centimeters), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches (929 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for: scars, other than 
head, face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. cm.) 
or greater.

Under Diagnostic Code 7803 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for unstable superficial 
scars.  

Under Diagnostic Code 7804 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for superficial scars 
that are painful on examination.  This is the maximum evaluation 
available under this Diagnostic Code.
Under Diagnostic Code 7805 (as in effect prior to October 23, 
2008), scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are shown 
below:

(1) Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for any 
reason, there is frequent loss of covering 
of skin over the scar.

The appellant is currently assigned a noncompensable evaluation 
for the service-connected residual scarring from the abdominal 
hysterectomy.  After consideration of the evidence of record, the 
Board finds that there is no basis for a compensable rating under 
the regulations.  First, there is no indication in the evidence 
of record that the abdominal hysterectomy scarring was unstable.  
Second, no limitation of motion has been caused by the scarring.  
Third, there is no clinical indication that the abdominal 
hysterectomy scarring has resulted in underlying soft tissue 
damage or that the area of scarring exceeds 6 square inches (39 
sq. cm).  As such, a compensable rating is not appropriate for 
the abdominal hysterectomy surgical scarring.

As there is no limitation of function due to the abdominal 
hysterectomy scar, a compensable rating under Diagnostic Code 
7805 is not warranted.  Likewise, as the scar has not been 
objectively shown to be tender or painful on examination, a 
rating under Diagnostic Code 7804 is not warranted.  

The Board finds that a compensable evaluation for the appellant's 
abdominal hysterectomy scar is not warranted.  The evidence does 
not show that the appellant has any functional loss due that 
scar.  Furthermore, there is no medical evidence of record 
documenting any complaints of, findings of, or diagnosis of any 
problem due to said scarring or a finding that this scar was 
large enough that it would warrant a compensable rating on the 
basis of size alone.  38 C.F.R. § 4.118 (2007).  The evidence 
does not show that the scar disability is deep, or covers an area 
of at least six square inches (39 sq. cm.), is superficial and 
unstable, or is painful on examination.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic Codes 
7802, 7803, or 7804 (as in effect prior to October 23, 2008).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings for the claimed hysterectomy scar disability that would 
warrant the assignment of any staged ratings.

The Board finds that the current disability picture, as reflected 
by the evidence as a whole, does not support a rating higher than 
the assigned noncompensable disability rating.  The overall 
functional limitation suggested by the appellant's symptoms is 
commensurate with the assignment of a zero percent rating and no 
higher (compensable) rating is warranted.  Because the 
preponderance of the evidence is against the appellant's 
abdominal hysterectomy scar disability increased (compensable) 
rating claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

4.  Other Considerations

The Board has also considered whether the appellant is entitled 
to a referral for an extraschedular rating, which is a component 
of a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The record reflects that the appellant has not required any 
hospitalization for her claimed disabilities, nor has she 
required extensive or frequent treatment for any one of them.  As 
such, the manifestations of her great toes disabilities, her left 
clavicle disability and her abdominal scar disability are not in 
excess of those contemplated by the ratings (10%, 10%, 0% and 0%, 
respectively) currently assigned.  

Even accepting that the appellant experiences some occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the claimed pathology would be in 
excess of that contemplated by the assigned ratings.  The Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, 22 Vet. App. at 
15.

Therefore, the evidence does not show that any one of the four 
disabilities on appeal presents such an unusual or exceptional 
disability picture as to require referral for an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

In sum, the preponderance of the evidence is against the claims 
for ratings in excess of zero percent for the left clavicle and 
abdominal scar disabilities; however, the evidence does support 
the award of a separate 10 percent rating, but no higher, for 
each one of the great toe disabilities.

The Board finds that the schedular evaluations in this case are 
not inadequate.  As discussed above, there are higher ratings for 
the appellant's claimed disabilities, but the required 
manifestations have not been shown in this case as the clinical 
findings required for the award of any such higher ratings have 
not been demonstrated in the clinical evidence of record.  The 
Board further finds no evidence of an exceptional disability 
picture in this case.  

The Board acknowledges that the appellant, in advancing this 
appeal, believes that her disabilities are been more severe than 
the assigned disability ratings reflect.  There are no clinical 
findings congruent with the next higher evaluation for any one of 
the claimed disabilities.  Medical evidence is generally required 
to probatively address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, supra.  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to her through her 
senses.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of disability of any 
pathology according to the appropriate diagnostic codes.  See 
Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the 
appellant's claimed disabilities has been provided by the medical 
personnel who have examined her during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports and medical treatment reports) directly 
address the criteria under which this disability is evaluated.  

As a result, the Board finds these records to be more probative 
than the appellant's subjective evidence of complaints of 
increased symptomatology for each of her claimed disabilities.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  In summary, after a careful review of the evidence 
of record, the Board finds that the appellant's disability 
picture does not more nearly approximate a rating in excess of 10 
percent for either great toe, or a compensable rating for either 
the left clavicle disability or the abdominal scar disability.  
In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

The Board has carefully considered the appellant's contentions.  
In this case, however, the competent medical evidence offering 
detailed descriptions of the right and left great toes, of the 
left clavicle and of the abdominal scar and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disabilities on appeal.  The lay testimony has 
been considered together with the probative medical evidence 
clinically evaluating the severity of the claimed disability 
symptoms.  The preponderance of the most probative evidence does 
not support assignment of any higher ratings.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the Board has referred the issue of a TDIU award to the RO for 
reconsideration of all of the appellant's disabilities combined, 
to include the cervical myositis disability for which service 
connection was granted in the decision herein.


ORDER

The Veteran's claims for service connection for a right knee 
disorder, a left knee disorder and a psychiatric disorder are 
each reopened; to this limited extent, the appeals are granted.

Entitlement to service connection for cervical 
myositis/myofascial syndrome is granted.

Entitlement to service connection for a right elbow disorder is 
denied.

Entitlement to an evaluation in excess of 10 percent for the 
right great toes disability is denied; a separate 10 percent 
evaluation, but not more, is granted for the left great toe 
disability, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of zero percent for 
orthopedic manifestations of the left clavicle fracture residuals 
disability is denied.

A compensable evaluation for the abdominal hysterectomy scar 
disability is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to three issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO, as described below.

The appellant has not been afforded any VA medical examination of 
either knee.  Nor has she been afforded a psychiatric 
examination.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that 
the Veteran displayed symptoms related to the claimed knee 
conditions while she was in service that have continued to the 
present.  She has presented testimony and written statements to 
that effect.  In addition, there is in-service medical evidence 
showing a diagnoses of IT band tendonitis, possible minimal 
meniscus tear, right knee tendonitis, multiple arthralgia and 
bilateral patellofemoral joint syndrome (PFJS).  Furthermore, 
there is current medical evidence of subpatellar joint fluid and 
radiographic evidence of narrowing of the joint space, as well as 
a clinical assessment of arthralgia of the knee.  In light of the 
existence of credible evidence of continuity of symptoms capable 
of lay observation, the Board finds that the duty to assist in 
this case requires that VA medical opinions should be obtained on 
remand.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a another basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In the context 
of the appellant's current claim for service connection and 
because she is service connected for various disabilities with a 
significant pain component, the Board finds that a claim for a 
psychiatric condition secondary to the various service-connected 
disabilities has been raised by the appellant.  Brokowski v. 
Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (stating that, when determining the scope 
of a claim, the Board must consider "the claimant's description 
of the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary obtains in 
support of that claim").

Judicial interpretation of the matter of secondary service 
connection, as embodied in 38 C.F.R. § 3.310 (2009), requires 
consideration of whether the service-connected disability either 
causes or aggravates another condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation requires the 
establishment of a baseline level of disability for the non-
service-connected condition prior to the claimed aggravation.  
However, the Veteran's claim in this case was filed in May 2005, 
so the current regulation applies to the question of whether one 
or more of the Veteran's service-connected disabilities is/are 
the cause of any of her psychiatric pathology.  Further 
development of the medical evidence relating to secondary service 
connection is necessary, and adjudication on this basis is 
therefore indicated.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must satisfy itself that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009), the implementing 
regulations found at 38 C.F.R. § 3.159 (2009) 
and any other applicable legal precedent has 
been completed.  

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where she has been treated for any knee or 
psychiatric problems since service.  The 
AMC/RO should obtain those records that have 
not been previously secured.

3.  The AMC/RO should contact the appellant 
to obtain the names and addresses of any 
other post-service medical care providers, 
private or government, who have treated her 
for her claimed knee and psychiatric 
pathology.  After securing the necessary 
release(s), the AMC/RO should obtain all 
available associated records that have not 
been previously secured.  

4.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of the 
negative results and be given opportunity to 
secure the records.

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the Veteran for orthopedic 
examinations to determine the nature, extent, 
onset date, and etiology of her claimed right 
and left knee pathology.  The claims file 
must be made available to and reviewed by the 
examiners.  Any studies, such as X-rays, 
deemed necessary should be performed.  

The examiner should consider the information 
in the claims file and the data obtained from 
the examination to provide an opinion as to 
the diagnosis and etiology of any right or 
left knee disorder found.  The examiner 
should offer an opinion as to whether the 
onset of any current disorder(s) is 
attributable to the Veteran's active military 
service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic disorder of either the 
right knee or of the left knee, including 
arthritis?  The examiner should discuss 
the appellant's in-service knee-related 
complaints, diagnoses (IT band tendonitis, 
possible minimal meniscus tear, right knee 
tendonitis, multiple arthralgia and 
bilateral patellofemoral joint syndrome) 
and treatment.

(b)  What is the likelihood, based on what 
is medically known about any such 
diagnosed disorder, including arthritis, 
that any of the Veteran's claimed right 
knee or left knee pathology had its onset 
during her military service from August 
1966 to November 1971, or from November 
1975 to December 1992?

(c)  What is the likelihood, based on what 
is medically known about any such 
diagnosed right or left knee disorder, 
including arthritis, that any of the 
claimed right or left knee pathology had 
its onset within one year after separation 
from service in December 1992?

(d)  What is the likelihood, based on what 
is medically known about knee disorders, 
including arthritis, that any right or 
left knee pathology is etiologically 
related to any service-connected 
disability, including by way of 
aggravation?  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  If the examiner cannot answer the 
question posed without resorting to 
unsupported speculation, the examiner should 
so state, and explain why that is so.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's right and left knee 
pathology.  See Jones v. Shinseki, 23 Vet App 
382 (2010).  

6.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the Veteran for a VA psychiatric 
evaluation to determine the nature, onset 
date and etiology of any current psychiatric 
or psychological pathology.  Any studies, 
such as psychological testing, deemed 
necessary should be performed.  

The examiner should consider the information 
in the claims file and the data obtained from 
the examination to provide an opinion as to 
the diagnosis and etiology of any psychiatric 
or psychological disorder found.  The 
examiner should offer an opinion as to 
whether the onset of any current disorder(s) 
is attributable to the Veteran's active 
military service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic psychiatric or 
psychological disorder?  The examiner 
should discuss the appellant's post-
service finding of functional overlay and 
her post-service diagnoses of adjustment 
reaction, and psychogenic pain.

(b)  What is the likelihood, based on what 
is medically known about any such 
diagnosed psychiatric or psychological 
disorder, that any of the appellant's 
claimed pathology had its onset during her 
military service from August 1966 to 
November 1971, or from November 1975 to 
December 1992?

(c)  What is the likelihood, based on what 
is medically known about any such 
diagnosed psychiatric or psychological 
disorder, that any of the claimed 
pathology had its onset within one year 
after separation from service in December 
1992?

(d)  What is the likelihood, based on what 
is medically known about 
psychiatric/psychological disorders, that 
any such diagnosed pathology is 
etiologically related to any service-
connected disability, including by way of 
aggravation?  If the examiner does find 
that any portion of the Veteran's 
psychiatric or psychological pathology is 
attributable to her service-connected 
disabilities (total hysterectomy with 
surgical scar, thoracic spine, right and 
left great toes, left clavicle, left 
fibula, fractured ribs, allergic rhinitis, 
fibrocystic breast disease with scarring 
and myofascial pain syndrome), the 
examiner should identify the specific 
amount/proportion of additional 
psychiatric pathology that is related to 
the service-connected disability.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  If the examiner cannot answer the 
question posed without resorting to 
unsupported speculation, the examiner should 
so state, and explain why that is so.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's 
psychiatric/psychological pathology.  See 
Jones v. Shinseki, 23 Vet App 382 (2010).

7.  Upon receipt of the VA medical 
examination reports, the AMC/RO should 
conduct a review to verify that all requested 
opinions have been offered.  If information 
is deemed lacking, the AMC/RO should refer 
the report to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, it 
is incumbent upon the rating board to return 
the examination report as inadequate for 
evaluation purposes.).  

8.  After all appropriate development has 
been accomplished, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


